DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2.1.	Applicant’s election without traverse of Group (I), claims 1-3, 6-7, 9-10,13-14 and 16 drawn to Polyester composition comprising fibrous filler in the reply filed on  is acknowledged.
2.2.	Therefore, Claim 4-5,8,11-12,15 and 17- 20 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
2.3.	Thus, Claims 1-3, 6-7, 9-10, 13-14 and 16 are active and will be examine on the merits.
Specification
Abstract
3.	Applicant is reminded of the proper content of an abstract of the disclosure.
3.1.	A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
3.2.	The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
3.3.	In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
3.4.	The Abstract of the disclosure filed on March 29, 2019  is objected to because:
a)	Abstract contains more than one paragraph; b) Chemical names of monomers used by Applicant are not disclosed; c) Abstract is silent with respect to specifics of polyester composition , including monomers and filers, method to obtain polyester composition and properties of this composition.   Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 6-7, 9-10,13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okamoto et al ( US 2003/0089887).
4.1.	Regarding Claims 1-3, 6-7, 9-10,13-14 and 16  Okamoto disclosed ( see [0025], [0027]) polyester resin composition, wherein acid component may comprise residue of 4,4'-dicarboxy diphenyl ether ( DDE –hereafter) and residue of 4,4'-dihydroxybenzophenone ( DHB – hereafter) as  required by Applicant's Claim 1.        Regarding Claims 7, 13-14 and 16, Okamoto disclosed that diol component may comprise one or more compounds according Applicant's formulas (5) to (8) are also disclosed by Okamoto as " exemplified repeating units" routinely used  in wholly aromatic polyesters in different combinations. 
Okamoto further disclosed that polyester composition may comprise different fibrous fillers, including for example, glass fibers or carbon fibers ( see [0089]) in the amount from 10 wt% to 80 wt% based on composition ( see [0094]).
	Therefore, all compositional limitations of Applicant's Claims 1-3, 6-7, 9-10,13-14 and 16 are meet  and anticipated by Okamoto.
4.3.	Alternatively, it would be obvious to one of ordinary skill in the art select known and routinely used acid components and diols components in order to obtained wholly aromatic polyester from  finite number of predictable choices as it held by law:  "When there is a design need to solve a problem ... and there are a finite number of identified, predictable solutions ..., a person of ordinary skill has good reason to pursue the known options ... within his or her technical grasp." see  Supreme Court's decision in KSR International Co.v. Teleflex Inc., 550 U.S.  82 USPQ2d 1385 (2007)  and/or   because "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. " Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297,(1945). 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6.	Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,508,170 in view of Okamoto et al ( US 2003/0089887).
6.1.	In this respect note that Claim 1 of instant Application encompasses polyester as claimed in Claim 1 of US Patent 10,508,170. The difference, that Claim 1 of US Patent 10,508,170 is silent regarding use of fillers as claimed by Claim 1 of instant Application 16/338,048.
	However, Okamoto teaches ( see [ 0089])  that  " For the purpose of improving the mechanical strength, inorganic or organic fillers in the fibrous, particulate, sheet or the like form may be blended in the liquid crystalline polyester resin".
	Therefore, it would be obvious to one of ordinary skill in the art to add filler per teachings of Okamoto to polyester as claimed by US Patent 10,508,170 for " the purpose of improving the mechanical strength". 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 




/GENNADIY MESH/
Examiner, Art Unit 1763    


/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763